Citation Nr: 1540730	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to September 1992. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.

In August 2015, the Veteran communicated an intent to seek a higher disability rating for his service-connected depression.  This claim is referred to the agency of original jurisdiction (AOJ) for disposition.  

Although the RO certified the matter to the Board as an original claim for service connection, a November 2008 rating decision denying entitlement to service connection for diabetes mellitus is final; thus, the claim has been recharacterized as a claim to reopen, as shown on the title page.  
   

FINDINGS OF FACT

1.  A November 2008 rating decision denied service connection for diabetes on the basis that there was no evidence of diabetes in service or within the first post-service year, nor was there a link between the Veteran's diabetes and an event in service.  The decision was not appealed and is now final.

2.  Evidence received since November 2008 is new and relates to an unestablished fact necessary to substantiate the claim.

CONCLUSIONS OF LAW

1.  The November 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The criteria to reopen the claim of service connection for diabetes mellitus are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of service connection for diabetes mellitus was originally denied in November 2008, on the grounds that there was no finding of diabetes mellitus in service or within a year of the Veteran's discharge, and because there was no link between the Veteran's diabetes and an event in service.  

The Veteran was notified of the adverse decision by a letter dated November 2008.  He did not file a notice of disagreement or submit new and material evidence within one year of the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran did file a new claim of service connection for diabetes in May 2009, and submitted an updated statement from his non-VA physician, indicating that he has a diagnosis of diabetes.  VA treatment records were also received, showing that the Veteran is treated for diabetes.  

While this new evidence was received within a year of the promulgation of the November 2008 decision, it is not material to the claim, as it does not demonstrate that the Veteran's diabetes was incurred during service or within the first post-service year; nor does it link the Veteran's diabetes to his service, but was redundant of the previous evidence.  As a result, the November 2008 rating decision is final even though another claim was filed within a year.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the November 2008 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Although the RO certified the matter as an original claim for service connection, the claim is properly characterized as a claim to reopen, and the Board must determine whether new and material evidence has been presented.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since November 2008, the Veteran has submitted his own statements that his diabetes mellitus had its onset during service.  Specifically, he asserts that his physical health deteriorated during service as a result of fainting spells, headaches and other symptoms which he asserts are a precursor to diabetes.  The Veteran and is competent to report the onset and frequency of observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because the statements suggest that the Veteran's diabetes may be linked to his service, at least when the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-13.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

New and material evidence having been received, the claim to reopen service connection for diabetes mellitus is granted; and to this extent, the appeal is allowed.


REMAND

The Veteran asserts that he had signs and symptoms of diabetes mellitus, including fainting, headaches, polyuria and weight loss, during his period of service.  The Veteran is competent to report the onset and frequency of such symptoms.  Layno, 6 Vet. App. at 465.  A VA examination must therefore be scheduled to determine the etiology of the Veteran's diabetes.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has received non-VA treatment for his diabetes; on remand, he must be asked to identify any private treatment providers who may have evidence relevant to his claim, and to provide his written authorization to obtain their records.  38 C.F.R. § 3.159(c)(1).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran testified during his hearing he was treated for a deteriorating physical condition at Fort Ord, during his period of service.  Any service records of the Veteran's hospitalization at Fort Ord must be requested upon remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and advise him to submit written authorization to obtain relevant treatment records from non-VA providers who have treated him for diabetes.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's diabetes.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran provide the approximate date of his treatment at Fort Ord, California, within a date range of three months.  Upon receipt of such, take appropriate action to obtain the records of the Veteran's inpatient hospitalization there.  

3.  Obtain VA treatment records since May 2013.

4.  Schedule the Veteran for a VA diabetes examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes manifested during service, or within a year of his discharge from service, or whether it is related to an event in service.  The examiner must consider whether the Veteran's reported physical deterioration during service is a sign of the onset of diabetes.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


